         Case 2:17-cr-00697-SJO Document 170 Filed 09/16/19 Page 1 of 3 Page ID #:2638

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA

                                           CRIMINAL MINUTES - GENERAL


 Case No.         CR 17-00697 SJO                                                                  Date     September 16, 2019


 Present: The Honorable        S. James Otero

 Interpreter        Not required:

            Victor Paul Cruz                             Sherri Kleeger                                   Ian Yanniello
                Deputy Clerk                    Court Reporter/Recorder, Tape No.                   Assistant U.S. Attorney



                U.S.A. v. Defendant(s):               Present Cust. Bond            Attorneys for Defendants:       Present App. Ret.

 (1) Daniel Flint                                       xx            xx      Gregory Nicolaysen                          xx   xx



 Proceedings:        SENTENCING -


Hearing held.

In preparation for this proceeding the Court has reviewed the following documents: The
Presentence Report (PSR) (ECF No. 133) disclosed on 12/27/2018, and the confidential letter
recommendation. The First Addendum to the PSR (ECF No. 155). The Court has reviewed the
Government's sentencing position (ECF No. 154) filed 06/21/2019. The government indicates that
the PSR calculated defendant’s base offense level as 4 under USSG § 2B2.3.3. The PSR applied a
two-level increase under USSG § 2B2.3(b)(A)(iv) because the trespass occurred in a secure area of
an airport and a two-level increase because defendant abused his specialized skill and status as an
attorney that significantly facilitated the commission or concealment of the offense. Defendant did
not accept responsibility, therefore a reduction for acceptance of responsibility does not apply. With
a total offense level of 8 and criminal history category of I, defendant’s Guidelines’ range is zero to
six months’ imprisonment. Additionally the government indicates that the PSR has identified
certain aggravating factors that may warrant an upward variance because defendant’s conduct raises
national security concerns. Government argues that a three-level upward variance is justified
because a custody range of 8 to 14 months better reflects the seriousness of this offense.
The government recommends that the Court impose a sentence of 14 months' imprisonment.
Defendant's sentencing position [ECF # 181], filed 09/17/2018. Defendant requests that the Court
impose a sentence of time-served. Defendant’s sentencing position (ECF No. 43) filed 05/09/2019.
The defendant argues that the court should apply a 2-level reduction for the safety valve, and a
4-level downward adjustment for minimal role. Defendant requests that the Court impose a
sentence of 37 months’ incarceration.

The defendant acknowledges that he has reviewed all of the sentencing documents.

CR-11 (09/98)                                         CRIMINAL MINUTES - GENERAL                                                 Page 1 of 3
         Case 2:17-cr-00697-SJO Document 170 Filed 09/16/19 Page 2 of 3 Page ID #:2639

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                               CRIMINAL MINUTES - GENERAL

Counsel present argument.

The Court grants defendant’s request to remove the second sentence of paragraph eight of the
revised presentence report removed.

Defendant exercises his right of allocution.

Having considered the sentencing factors enumerated at 18 U.S.C. § 3553(a) including the
advisory guideline range of 8 to 14 months based upon an offense level of eleven and a criminal
history category of I, the Probation Officer respectfully recommends the following sentence,
which is a variance from the advisory range.

It is ordered that the defendant shall pay to the United States a special assessment of $100,
which is due immediately. Any unpaid balance shall be due during the period of imprisonment,
at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate
Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the
defendant, Daniel Flint, is hereby committed on Count 1 of the Indictment to the custody of the
Bureau of Prisons for a term of 14 months.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term
of three years under the following terms and conditions:

1.    The defendant shall comply with the rules and regulations of the United States Probation
& Pretrial Services Office and General Order 18-10.

2.       The defendant shall not commit any violation of local, state, or federal law or ordinance.

3.     The defendant shall refrain from any unlawful use of a controlled substance. The
defendant shall submit to one drug test, including a breathalyzer test, within 15 days of release
from custody and at least two periodic drug tests thereafter, not to exceed eight tests per month,
as directed by the Probation Officer.

4.    During the period of community supervision, the defendant shall pay the special
assessment in accordance with this judgment's orders pertaining to such payment.

CR-11 (09/98)                          CRIMINAL MINUTES - GENERAL                             Page 2 of 3
         Case 2:17-cr-00697-SJO Document 170 Filed 09/16/19 Page 3 of 3 Page ID #:2640

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                              CRIMINAL MINUTES - GENERAL

5.     The defendant shall not be employed in any position that requires licensing and/or
certification by any local, state, or federal agency without the prior written approval of the
Probation Officer.

6.       The defendant shall cooperate in the collection of a DNA sample from the defendant.

The Court Orders the defendant remanded to the custody of the U. S. Marshal’s office
forthwith. Clerk issued remand order D 9620.

The Court advises the defendant of his right to appeal.

The bond is ordered exonerated.

                                                                                     :    0/20

                                                       Initials of Deputy Clerk
cc: PROBATION OFFICE




CR-11 (09/98)                         CRIMINAL MINUTES - GENERAL                                 Page 3 of 3
